DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/25/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 5, 13-15 has/have been amended;
Claim(s) 3-4 is/are cancelled;
Claim(s) 1-2, 5-15 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to obviate the 35 U.S.C. 112(f) interpretation(s) from the previous office action(s).

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites in line 6 “received form said athlete” which is a typo. A suggested edit is “received from said athlete”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh (US 20190192053 A1; Filed 12/21/2017; cited in previous office action) in view of McGuckin (US 20150230534 A1; 8/20/2015). 
Regarding claim 1, Saigh teaches a system for monitoring the physiological condition of an athlete (Fig. 8), comprising: 
at least one athlete monitoring unit comprising: 
a mouthguard (Fig. 17, 1702; [0184]); 
at least one sensor attached to said mouthguard (Fig. 17, 1702; [0184]), wherein said sensor is configured to sense a physiological condition of an athlete on which said athlete monitoring unit is worn ([0069]; [0072]; [0184]);
a data storage module ([0012]; [0069]);
a communication module ([0012]; [0069]); and
a microcontroller in data communication with said at least one sensor ([0069]), said microcontroller further comprising a processor ([0069]), wherein said processor of said microcontroller further comprises computer executable code stored thereon (Fig. 15; [0012]; [0018] “software”; [0143]; [0148]) configured to:
determine at said microcontroller whether data received from said at least one sensor at a specific time exceeds a threshold value ([0090]-[0092]; [0178]-[0179]).
Saigh does not teach in response to a determination that said data received from said at least one sensor at a specific time exceeds said threshold value, initiate recording at said data storage module data received from said at least one sensor
However, McGuckin teaches in the same field of endeavor (Abstract; [0010]) in response to a determination that said data received from said at least one sensor at a specific time exceeds said threshold value, initiate recording at said data storage module data received from said at least one sensor (Fig. 11; [0096]; [0077]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Saigh to include this feature as taught by McGuckin because this enables monitoring of potential injury to user upon detection of potential impact (Fig. 11; [0010]).
The combination of Saigh and McGuckin teaches cause said communication module to transmit to a base station a collection of said data received from said at least one sensor and stored in said data storage module (Saigh Fig. 15, 1509; [0090]-[0094]; McGuckin [0096]),
wherein said collection of said data further comprises data from during and after said specific time (Saigh Fig. 1; Fig. 2; Fig. 11; Fig. 12; Fig. 15; [0090]-[0094]; McGuckin Fig. 11; [0096]).
In the combination of Saigh and McGuckin, Saigh teaches said a base station having a processor and a data memory (Fig. 15, 1505), wherein said base station is in data communication with said athlete monitoring unit (Fig. 15), said base station having computer executable code stored thereon (Fig. 15; [0143]; [0148]) configured to: 
receive physiological data from said athlete monitoring unit (Fig. 15); 
compare said physiological data received from said athlete monitoring unit with a preset threshold value for said physiological data ([0090]-[0091] “when an accelerometer in the helmet or moth guard of a football player exceeds a specified threshold during play, alert…can be automatically triggered”; [0093]-[0094]); and 
upon a determination at said base station that said physiological data received from said athlete monitoring unit exceeds said threshold value, generate at said base station a human-discernable alert (Fig. 15, 1509; [0090]-[0094]).
Claim 15 is rejected under substantially the same basis as claim 1 above.
Regarding claim 6, in the combination of Saigh and McGuckin, Saigh teaches wherein said athlete monitoring unit further comprises at least a second sensor attached to equipment worn by said athlete other than said mouthguard ([0085]; [0091]).
Regarding claim 7, in the combination of Saigh and McGuckin, Saigh teaches wherein said first and second sensors comprise accelerometers ([0085]; [0091]).
Regarding claim 8, in the combination of Saigh and McGuckin, Saigh teaches wherein said second accelerometer is affixed to a helmet worn by said athlete ([0072]; [0091] “helmet”).
Regarding claim 9, in the combination of Saigh and McGuckin, Saigh teaches wherein said first and second sensors are selected from the group consisting of accelerometers, gyroscopes, thermometers, hydrometers, pH sensors, electrolyte sensors, and heart rate monitors (Fig. 1, 101; Fig. 10-11;; Fig. 7 [0085]; [0091]).
Regarding claim 10, in the combination of Saigh and McGuckin, Saigh teaches wherein said computer executable code on said base station is further configured to detect from data received from said first and second sensors at least one physiological condition of said athlete selected from the group consisting of head impact, body temperature, body hydration, illness, and heart rate (Fig. 1-2; Fig. 10; [0090]-[0092]; [0097]).
Regarding claim 11, in the combination of Saigh and McGuckin, Saigh teaches an intermediate communication module in data communication with said athlete monitoring unit and said base station, wherein said intermediate communication module is configured to forward data received from said athlete monitoring unit to said base station (Fig. 15; [0182] “message relay…transmitted through one or more host servers”).
Regarding claim 13, in the combination of Saigh and McGuckin, Saigh teaches a device-side user interface in data communication with said athlete monitoring unit (Fig. 5; Fig. 15; Fig. 19-20; [0146]; [0162]), said device-side user interface having computer executable code configured to: 
modify data signal sensitivity at said athlete monitoring unit (Fig. 3, 310, 313; [0090]; [0156]; [0170] “customized”);
set threshold data levels at said athlete monitoring unit (Fig. 3; [0090]; [0097]; [0154]; [0156]); 
initialize said athlete monitoring unit (Fig. 3; [0170]); and 
establish a unique identification for each athlete monitoring unit (Fig. 3; Fig. 4; [0171]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh and McGuckin as applied to claim 1 above, and further in view of Allen (US 20160220167 A1; 8/4/2016; cited in previous office action).
Regarding claim 2, in the combination of Saigh and McGuckin, Saigh does not teach wherein said computer executable code stored on said base station is further configured to: 
determine at said base station whether said physiological data received from said athlete monitoring unit over a specified period of time exceeds a threshold cumulative value for said physiological data; and 
upon a determination that said physiological data received from said athlete monitoring unit over a specified period of time exceeds a threshold cumulative value for said physiological data, generate at said base station a human-discernable alert.
Note that Saigh does teach determining whether physiological data exceeds a threshold value and generates a human-discernable alert as a result (Fig. 10; Fig. 15; [0090]; [0097]; [0104]) but does not explicitly teach monitoring over a specified period of time for a threshold cumulative value. 
However, Allen teaches in the same field of endeavor (Fig. 1-A; Fig. 5; [0234]) determine at said base station whether said physiological data received from said athlete monitoring unit over a specified period of time exceeds a threshold cumulative value for said physiological data (Fig. 1-D; [0251]; [0317] “receives a number of head impacts, none of which are extreme, but are recorded to determine a cumulative exposure that breaches a threshold to trigger response cues”); and 
upon a determination that said physiological data received from said athlete monitoring unit over a specified period of time exceeds a threshold cumulative value for said physiological data, generate at said base station a human-discernable alert (Fig. 1-D; [0317]; [0311]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Saigh and McGuckin to include these features as taught by Allen because this enables monitoring of cumulative hits in a sport to detect brain injury in base station during a period of time ([0011]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh and McGuckin as applied to claim 1 above, and further in view of Horiguchi (US 20190313981 A1; Filed 12/11/2017; cited in previous office action).
Regarding claim 5, the combination of Saigh and McGuckin does not teach wherein said microcontroller is further configured to delete physiological data from said data storage module during time periods in which said data received from said at least one sensor does not exceed said threshold value. However, Horiguchi teaches physiological monitoring which is in the same field of endeavor (Abstract; Fig. 3) in which the device is configured to delete physiological data from said data storage module during time periods in which said data received from said at least one sensor does not exceed said threshold value ([0011] “Further, in a case where the time history is within the proper range, the corresponding biological information is deleted from the recording unit. Thus, data obtained by recording the normal state becomes unnecessary in a state where abnormality is detected. Accordingly, it is possible to effectively utilize memory capacity of a memory and the like by deleting the unnecessary data.”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Saigh and McGuckin to include having microcontroller is further configured to delete physiological data from said data storage module during time periods in which said data received from said at least one sensor does not exceed said threshold value as taught by Horiguchi because this enables effective use of the memory capacity of the device ([0011]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh and McGuckin as applied to claim 1 above, and further in view of Calcano (US 20160262694 A1; 9/15/2016; cited in previous office action).
Regarding claim 12, the combination of Saigh and McGuckin does not teach wherein said microcontroller is worn by said athlete separate from said mouthguard, said athlete monitoring unit further comprising wiring interconnecting said mouthguard with said microcontroller, wherein said wiring is affixed to an attachment strap extending between said mouthguard and equipment worn by said athlete. However, Calcano teaches in the same field of endeavor (Abstract; [0004]; Fig. 14) said microcontroller is worn by said athlete separate from said mouthguard ([0125] Fig. 14), said athlete monitoring unit further comprising wiring interconnecting said mouthguard with said microcontroller, wherein said wiring is affixed to an attachment strap extending between said mouthguard and equipment worn by said athlete (Fig. 14; [0123]-[0125]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Saigh and McGuckin to include these features of Calcano because this enables securing the mouth guard with sensors to a helmet to allow player to maintain possession of mouth guard when mouth guard falls out of mouth ([0122]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh and McGuckin as applied to claim 13 above, further in view of Chu (US 20130060168 A1; 3/7/2013; cited in previous office action), further in view of Bardy (US 20200289026 A1; Provisionally filed 7/27/2017; cited in previous office action), and further in view of Allen (US 20160220167 A1; 8/4/2016; cited in previous office action).
Regarding claim 14, in the combination of Saigh and McGuckin, Saigh teaches wherein said computer executable code of said base station is further configured to: 
provide at said base station further a monitoring-side user interface (Fig. 5; Fig. 15; Fig. 19-20; [0146]; [0162]), wherein said monitoring- side user interface is further configured to: 
generate data-dependent alerts at said base unit (Fig. 3; Fig. 4; Fig. 11; Fig. 15); 
maintain a time-base for said athlete monitoring units (Fig. 11); 
register individual athlete monitoring units to said system (Fig. 3; [0170]).
The combination of Saigh and McGuckin does not teach
start and stop monitoring and data acquisition of said system. 
However, Chu teaches in the same field of endeavor (Abstract; Fig. 1A) monitoring- side user interface configured to start and stop monitoring and data acquisition of said system (Fig. 8D). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Saigh and McGuckin to include this feature of Chu because this enables accurate monitoring of players on a team ([0015]; [0051]; [0092]).
The combination of Saigh, McGuckin, and Chu does not teach
monitor battery levels of one or more batteries in said athlete monitoring units.
However, Bardy teaches in the same field of endeavor of monitoring athletes ([0003]) monitor battery levels of one or more batteries in said athlete monitoring units ([Fig. 64; [0475]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Saigh, McGuckin, and Chu to include this feature of Bardy because this enables the user to monitor battery life of the different sensors ([0475]).
The combination of Saigh, McGuckin, Chu, and Bardy does not teach
initiate communications with healthcare providers in response to data received from said at least one athlete monitoring unit. Note that Saigh teaches initiating communications in response to data (Fig. 15; Fig. 11-12) but not with healthcare providers. However, Allen teaches in the same field of endeavor (Abstract; [0091]; [0127]) initiating communications in response to data indicating concussion ([0317]) with healthcare providers ([0105]; [0330] “medic”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Saigh, McGuckin, Chu, and Bardy to include this feature of Allen because this can enable medical help for the player ([0105]; [0330]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792